Action for personal injuries. Plaintiff was a roomer or a lodger with another woman, occupying a small apartment on the ground floor in premises located in *777the Bronx, owned by defendant real estate corporation as landlord. It is claimed that in the early hours of the morning of November 23, 1930, she was awakened from her sleep by the presence of coal gas in the room which arose from alleged defects in a boiler or heater located in the basement under this apartment; that such defect and the presence of such coal gas in the room were due to the negligence of both defendants, as a result of which plaintiff was injured. Judgment affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.; Martin, P. J., dissents.